


Exhibit 10.5

 

April 2, 2012

 

George R. Oliver

[ADDRESS]

 

Dear George:

 

I am pleased to offer you a position as Chief Executive Officer of the Fire &
Security business, with all of the duties, authorities and responsibilities
commensurate with this role, for Tyco International Management Company, LLC.
(with its affiliates and successors, the “Company”), reporting directly to the
Board of Directors. This position will be located in Princeton, New Jersey. Your
employment in this new role will commence upon, and is contingent upon, the
successful completion of the separation of the Fire & Security business from
Tyco International Ltd. (the “Separation”).

 

Please note that this offer of a new position is contingent upon the successful
completion of the Separation on or before December 31, 2012 (unless extended in
writing by the Company). Prior to the Separation, and until the Separation is
completed, the components of your compensation package, as described below, are
not effective. All of the adjustments to such components, as described below,
will become effective immediately following the Separation.

 

Base Salary

 

Upon the successful completion of the Separation, you will receive an annual
base salary of $975,000.  Your salary will be paid monthly, according to the
normal and customary payroll process of the Company.

 

Short-Term Performance Bonus Plan

 

You will be eligible to participate in the Company’s short-term performance
bonus plan. Under this plan, your target bonus will equal 100% of your base
salary. Determination of actual award levels relative to the target bonus will
be based on the Company’s financial performance as well as your individual
contribution, and awards will be paid in accordance with the terms of the plan.
Short-term performance bonus awards are prorated, based on the date you commence
employment in your new role.

 

Long Term Incentive Program

 

You will be eligible to participate in the long term incentive program that the
Company makes available to other executives in similar roles at its next annual
grant date. The recommended grant date target award value for your award is
$5,000,000. The target award value for executives at your level of management
may be spread across stock options, restricted units (RSUs), and performance
units (PSUs).

 

The terms and conditions of the Company’s long-term incentive program may change
up to the date of Separation, and the final long-term incentive program will be
provided to you after the Separation.

 

1

--------------------------------------------------------------------------------


 

Furthermore, the target value, frequency, timing and structure of your annual
awards are subject to change based on the changing needs and objectives of the
Company’s business.

 

Lump Sum Award for New Role

 

During the period between April 1, 2012, and the date of the successful
completion of the Separation (the “Transition Period”), you will be performing
many of the duties and responsibilities of your new role; however, your new
compensation arrangement, as described above, will not be effective until the
Separation has been successfully completed. Therefore, in consideration of the
Transition Period, and subject to the successful completion of the Separation as
provided above, you will be eligible to receive a lump sum award equal to the
difference between your pre-Separation annual base salary and target bonus, and
the annual base salary and target bonus described above, based on whole months
of service during the Transition Period, provided that you are an active
employee in good standing with the Company through the date of payment of the
award. This lump sum award will be paid to you as soon as administratively
practical after the date of the Separation.

 

Benefits

 

You will be entitled to all employee benefits that the Company customarily makes
available to employees in positions comparable to yours.

 

Vacation

 

You will be eligible for four weeks of vacation annually.

 

Executive Physical Program

 

You will be eligible to participate in the Company’s Executive Physical Program.

 

Severance Benefits

 

After the occurrence of the Separation, your severance benefits will be provided
exclusively under, and according to the terms of, the severance plan(s) approved
by the Board of Directors of the Tyco International Management Company, LLC.,
commensurate with your position in the Company.

 

Non-Competition and Non-Solicitation

 

In accepting this employment offer, and in consideration of this employment
offer, your continued employment, and/or the Company’s continued obligation and
promise to provide you with confidential and propriety information pertaining to
its business operations and customers, and your promise and obligation not to
use or disclose that information except in the course of performing your job
duties, you agree that, except as prohibited by law, during your employment with
the Company or its pre- or post-Separation parent, subsidiaries or affiliates,
and for the one (1) year period following your termination of employment for any
reason, you will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt or equity investment), provide services to,
or be employed by, any person or entity engaged in any business that is
(i) located in or provides services or products to a region with respect to
which you had substantial responsibilities while employed by the Company or its
pre- or post-Separation parent, subsidiaries or affiliates, and (ii) competitive
with (A) the line of business or businesses of the Company or its pre- or
post-Separation parent, subsidiaries or affiliates that

 

2

--------------------------------------------------------------------------------


 

you were employed with during your employment (including any prospective
business to be developed or acquired that was proposed at the date of
termination), or (B) any other business of the Company or its pre- or
post-Separation parent, subsidiaries or affiliates with respect to which you had
substantial exposure during such employment.

 

Further, in accepting this employment offer, and in consideration of this
employment offer, and/or your continued employment, except as prohibited by law,
you further agree that during your employment with the Company or its pre- or
post-Separation parent, subsidiaries or affiliates, and for the two (2) year
period thereafter, you will not, directly or indirectly, on your own behalf or
on behalf of another (i) solicit, recruit, aid or induce any employees of the
Company or its pre- and post-Separation parent, subsidiaries or affiliates to
leave their employment with the Company or its pre- and post-Separation parent,
subsidiaries or affiliates in order to accept employment with or render services
to another person or entity unaffiliated with the Company or its pre- and
post-Separation parent, subsidiaries or affiliates, or hire or knowingly take
any action to assist or aid any other person or entity in identifying or hiring
any such employee, or (ii) solicit, aid, or induce any customer of the Company
or its pre- and post-Separation parent, subsidiaries or affiliates to purchase
goods or services then sold by the Company or its pre- and post-Separation
parent, subsidiaries or affiliates from another person or entity, or assist or
aid any other persons or entity in identifying or soliciting any such customer,
or (iii) otherwise interfere with the relationship of the Company or its pre-
and post-Separation parent, subsidiaries or affiliates with any of its
employees, customers, vendors, agents, or representatives.

 

Irreparable injury will result to the Company, its business, and its pre- and
post-Separation parent, subsidiaries or affiliates in the event of a breach by
you of any of your covenants and commitments you have accepted as a condition of
this employment offer, including the covenants of non-competition and
non-solicitation.  Therefore, in the event of a breach of such covenants and
commitments, the Company reserves all rights to seek any and all remedies and
damages permitted under law, including, but not limited to, injunctive relief,
equitable relief and compensatory damages.

 

The non-competition and non-solicitation provisions are expressly intended to
benefit the Company (which includes its pre- and post-Separation parents,
subsidiaries and/or affiliates as third party beneficiaries) and its successors
and assigns; and the parties expressly authorize the Company (including all
third party beneficiaries) and its successors and assigns to enforce these
provisions.

 

Governing Law

 

The validity, interpretation, construction and performance of the provisions of
this offer letter shall be governed by the laws of the state of New Jersey
without reference to principles of conflicts of laws that would direct the
application of the law of any other jurisdiction.

 

Severability

 

The invalidity or unenforceability of any provision of this offer letter will
not affect the validity or enforceability of the other provisions of this offer
letter, which will remain in full force and effect.  Moreover, if any provision
is found to be excessively broad in duration, scope or covered activity, the
provision will be construed, and to the extent necessary will be deemed to be
amended, so as to be enforceable to the maximum extent compatible with
applicable law.

 

3

--------------------------------------------------------------------------------


 

Employment Relationship; Modification of Terms of Offer

 

Please be advised that notwithstanding anything in this offer letter to the
contrary, neither this letter nor any statement made by the Company or its pre-
or post-Separation parent, subsidiaries or affiliates is intended to be a
contract of employment for a definite period of time. That means that the
employment relationship established by this letter is “at will” and either you
or the Company may terminate the employment relationship at any time and for any
reason, with or without cause or notice.  Further, the Company may from time to
time and in its sole discretion, change the terms and conditions of your
employment and benefits with or without notice, and all payments are subject to
applicable taxes and other deductions required or permitted by law.

 

Conditions of Employment

 

This offer of new employment is conditioned upon your execution of this letter
indicating your acceptance, and ongoing compliance with your promises of
non-competition and non-solicitation, as well as your execution of the Company’s
Confidentiality and New Inventions Agreement, which is being sent to you under
separate cover.

 

Please scan (e-mail) one signed/accepted copy of this offer letter, as well as a
signed copy of the Tyco Confidentiality and New Inventions Agreement to [·].
Send the original documents to [·], Tyco International, 9 Roszel Road,
Princeton, NJ 08540.

 

George, I am excited about your accession to this new role.

 

Sincerely,

 

 

 

 

 

/s/ Ed Breen

 

Ed Breen

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

/s/ George R. Oliver

 

George R. Oliver

 

 

 

 

 

Date

 

 

4

--------------------------------------------------------------------------------
